Citation Nr: 1104668	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  06-04 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to an increased (compensable) rating for service-
connected tinea pedis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The Veteran served on active duty from May 1970 to December 1971.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a November 2004 rating decision of the Buffalo, New 
York, Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The case was remanded by the Board for further development in 
April 2010.  


FINDING OF FACT

At no time during the appeal period has the Veteran's tinea pedis 
been shown to involve at least five percent of the entire body 
(or of exposed areas), or to have required intermittent systemic 
therapy or other immunosuppressive drugs, or to have been 
manifested by deep and nonlinear scarring, scarring that limits 
motion, scarring that is painful or unstable, or scarring that 
limits function.  


CONCLUSION OF LAW

A rating of 10 percent for tinea pedis is not warranted for any 
time during the claim for increase.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Codes 
(Codes) 7813-7801 to 7806 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

In a claim for increase, the VCAA requirement is generic notice, 
that is, the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Veteran was advised of VA's duties to notify and assist in 
the development of the claim prior to the initial adjudication of 
his claim.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  A May 2004 letter explained the 
evidence necessary to substantiate his claim, the evidence VA was 
responsible for providing, and the evidence he was responsible 
for providing.  

The Veteran's pertinent treatment records have been secured.  The 
RO arranged for a VA examinations in August 2004 and, pursuant to 
remand by the Board, in June 2010.  These examinations are found 
to be adequate for rating purposes.  The examiners reviewed the 
Veteran's medical history, made clinical observations, and 
provided the information requested by the Board.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide 
an examination that is adequate for rating purposes).  The 
Veteran has not identified any pertinent evidence that remains 
outstanding.  Accordingly, the Board will address the merits of 
the claim. 

Increased Rating for Tinea Pedis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is 
not expected that all cases will show all the findings specified; 
however, findings sufficiently characteristic to identify the 
disease and the disability therefrom and coordination of rating 
with impairment of function will be expected in all instances.  
38 C.F.R. § 4.21 (2010).  

Where there is a question as to which of two evaluations shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2010).  When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material to 
the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2010).  

The United States Court of Appeals for Veterans Claims (Court) 
has held that "staged" ratings are appropriate for an increased 
rating claim where the factual findings show distinct time 
periods when the service-connected disability exhibits symptoms 
that would warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to these 
appeals.  Although the Board has an obligation to provide reasons 
and bases supporting its decision, there is no need to discuss, 
in detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each piece 
of evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below will 
focus specifically on what the evidence shows, or fails to show, 
as to the claim.  

The Board notes that as of October 23, 2008, revised provisions 
for evaluating scars were enacted; however, this new regulation 
indicates that the revised provisions are applicable only to 
claims received on or after October 23, 2008.  Accordingly, these 
revisions do not apply to the present case.  73 Fed. Reg. 54708 
(Sept. 23. 2008).  Rather, the Veteran's claim for a higher 
rating for scars will be considered solely under the criteria 
effective as of the date of the claim.

The Veteran's service-connected skin disability is rated as 
dermatophytosis, under the criteria of Code 7813.  Diagnostic 
Code 7813 provides that this disability be rated as disfigurement 
of the head, face, or neck (Code 7800), scars (Codes 7801-7805), 
or dermatitis (Code 7806), depending on the predominant 
disability.  38 C.F.R. § 4.118, Code 7813.  

It is noted that the Veteran's skin disorder does not affect the 
head, face, or neck so that Code 7800 is not for application.  
Scars, other than the head, face, or neck, that are deep or that 
cause limited motion are rated under 38 C.F.R. § 4.118, 
Diagnostic Code 7801.  A 10 percent rating is warranted for an 
area exceeding six square inches.  A 20 percent rating is 
warranted for an area exceeding 12 square inches.  Under 
Diagnostic Codes 7802-04, covering superficial scars, other than 
of the head, face, or neck, that do not cause limited motion; 
superficial, unstable scars; and superficial scars that are 
painful on examination, respectively, a 10 percent rating is the 
highest possible rating available.  Under Diagnostic Code 7805, 
covering "other" scars, the rating is based on limitation of 
motion.  

Dermatitis or eczema is rated under Code 7806.  A noncompensable 
(0 percent) rating is warranted when less than 5 percent of the 
entire body or less than 5 percent of exposed area is affected, 
and; no more than topical therapy is required during the past 12-
month period.  A 10 percent rating is warranted when there is at 
least 5 percent, but less than 20 percent, of the entire body, or 
at least 5 percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for a 
total duration of less than six weeks during the past 12-month 
period.  A 30 percent rating is warranted when there is 20 to 40 
percent of the entire body or 20 to 40 percent of exposed areas 
affected, or systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  38 C.F.R. § 4.118, Code 7806.  

An examination was conducted by VA in August 2004.  At that time, 
the Veteran described the onset of his tinea pedis, stating that 
he had worn boots for prolonged periods of time and began to 
notice sores and scabs on both feet.  He stated that he was 
treated in the field with different kinds of ointments and 
salves.  Since that time, he had had recurrent problems off and 
on.  He had not seen a physician for this, but treated it himself 
with calamine location, other lotions, foot powders, and other 
over-the-counter medications.  He said that he had flare-ups 
several times per year, usually from moisture, but had not had 
any time where there have been open, cracked lesions to the point 
where he believed that he needed to see a physician.  He denied 
fevers, chills or other constitutional symptoms due to tinea 
pedis.  Examination, showed some scaly and cracked areas between 
the toes of both feet.  There was no erythema and no drainage.  
Pulses in both feet were good.  He had many distended superficial 
veins in the feet that were not related to tinea pedis.  The 
diagnosis was tinea pedis, recurrent, nonacute.  

An examination was conducted by VA in June 2010.  At that time, 
the Veteran repeated the his history of recurrent skin issues of 
the feet for which he used over-the-counter lotions and foot 
powders.  He had never seen a physician for this and stated that 
he had not had open cracked lesions for which he felt that he 
needed to see a physician.  Examination showed no exposed areas 
affected by the Veteran's skin disability.  Less than five 
percent of total body area was affected.  The skin of the feet 
was clean and dry without any open areas.  There was some 
scaliness between the toes, but tinea pedis was not found on this 
examination.  The diagnosis was tinea pedis, under control with 
over-the-counter creams and powders.  It was additionally 
commented that the Veteran had retired two years ago because he 
had enough years in, and because he stated he could no longer do 
the work.  

Review of the record shows that the Veteran has not required the 
type of medications (corticosteroids or other immunosuppressive 
drugs) that fit the criteria for a compensable rating for tinea 
pedis.  The record also does not show that at least five percent 
of total body or exposed body areas has been affected.  Finally, 
the skin disability has not been shown to manifest deep or 
nonlinear scarring, scarring that limits motion, scarring that is 
painful or unstable, or scarring that limits function.  For these 
reasons, the Board finds that the criteria for a compensable 
rating for service-connected tinea pedis has not been 
demonstrated at any time during the rating claim on appeal.  

For these reasons, the Board finds that a preponderance of the 
evidence is against the Veteran's claim for increased 
(compensable) rating for tinea pedis for the entire period, and 
the claim must be denied.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt doctrine 
is not for application.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board also has considered whether referral for extraschedular 
consideration is warranted.  An extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1) (2009); see Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the VA Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether the Veteran's disability picture requires the assignment 
of an extraschedular rating.  

In this case, comparing the Veteran's disability level and 
symptomatology to the rating schedule, the degree of disability 
throughout the appeal period under consideration is contemplated 
by the rating schedule.  The skin disability of the Veteran's 
feet directly corresponds to the schedular criteria for the zero 
percent evaluation in that less than five percent of the body is 
affected and the disability is shown to be controlled by the use 
of over-the-counter topical therapies.  The potentially 
applicable schedular rating criteria also provide for ratings as 
scars (Codes 7801-7805) or dermatitis (Code 7806).  The criteria 
for rating scars includes limitation of motion, square inches of 
the covered area, as analogous to superficial unstable scars, and 
by analogy to pain on examination as a superficial scar. 
The criteria for rating skin disorders includes as analogous to 
dermatitis, which includes ratings based on percentage of body 
area exposed body area affected, or based on the type of therapy 
required (topical or systemic) and duration of the therapy.  For 
this reason, the Board finds that the assigned schedular rating 
is adequate to rate the Veteran's tinea pedis, and no referral 
for an extraschedular rating is required.  

Finally, while the Veteran is not employed, the record shows that 
he retired on the basis of number of years that he had been 
employed.  Tinea pedis is the only service-connected disability.  
As such a total disability rating based on individual 
unemployability due to service-connected disability (TDIU) is not 
raised by the Veteran or by the record, and is not before the 
Board.  


ORDER

An increased (compensable) rating for service-connected tinea 
pedis is denied.  


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


